internal_revenue_service number release date index number --------------- ------------------------------------------- ---------------------- ------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc corp br5 plr-117766-13 date date legend company --------------------------------------------------------- ------------------------------------------------- ----------------------- entity a date date date a b -------------------- ------------------------ ------------------------ ----------------------- ------ --- dear ----------- this letter responds to your letters dated date and date submitted by your authorized representatives requesting rulings as to company’s ability to rely on information contained in a series of securities_and_exchange_commission sec filings for purposes of determining shifts in ownership under sec_382 of the internal_revenue_code the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement plr-117766-13 executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts company is a loss_corporation within the meaning of sec_382 and sec_1 a of the income_tax regulations company has outstanding and has had outstanding throughout the testing_period defined below a single class of common_stock which is publicly traded and widely held company relies on the existence and absence of filings of schedules 13d and 13g with the sec to identify company’s shareholders who have a direct ownership_interest of five percent or more on its testing dates company uses a stock surveillance company to help it identify persons who control large blocks of company stock and monitor all sec filings with respect to company the stock surveillance company also monitors brokerage houses that are known to trade company stock company has also inquired directly with some of the persons filing schedule 13g regarding their ownership of company’s stock aside from these methods company has no other actual knowledge regarding or relevant system of tracking the owners of its stock for the period beginning date and ending date the testing_period company has identified two entities or groups of entities that have filed schedules 13d or 13g there have been no other schedule 13d or schedule 13g filings made during the testing_period company also has identified two entities that were 5-percent shareholders as of the beginning of the testing_period that filed schedules 13d prior to the beginning of the testing_period no other entities that filed a schedule 13d or schedule 13g before the testing_period still beneficially own more than five percent of the shares of company company has requested rulings with respect to entity a’s sec filings only entity a filed a schedule 13g on date in the filing entity a identified itself as a parent holding_company or control person it indicated that it beneficially owns a percent a number greater than five of the common_stock of company and listed b related entities as owning a portion of these shares the related entities entity a did not indicate the manner in which the related entities owned these shares however none of these individual entities were listed as beneficially owning five percent or more of the outstanding shares of company instead in response to item entity a stated various persons have the right to receive or the power to direct the receipt of dividends from or the proceeds from the sale of the common_stock of company no one person’s interest in the common_stock of company is more than five percent of the total outstanding common shares entity a also did not affirm the existence of a group within the meaning of section d of the securities exchange act of the exchange act in its schedule 13g filing plr-117766-13 company represents that it has no knowledge of the existence of any group of persons who have or had a formal or informal understanding amongst themselves to make a coordinated acquisition of company stock using investments made through the related entities any sec filings affirming that any individual or entity investing through the related entities filing schedules 13d or 13g with respect to company stock should be treated as a group or an entity or individual through application of the attribution_rules of sec_318 as modified by sec_382 that own sec_5 percent or more by vote or value of company stock when such individual or entity's direct ownership of company stock is combined with its ownership of company stock acquired by or through the related entities rulings based solely on the information submitted and representations made we rule as follows only a person who has the economic right to dividends and proceeds from the sale of company’s stock an economic owner is considered to own company stock for sec_382 purposes absent actual knowledge to the contrary company can rely on entity a’s statement in its schedule 13g that no single_person has the right to receive or power to direct the dividends from or proceeds from the sale of more than five percent of company stock to conclude that no such person is an economic owner of five percent or more of company stock for sec_382 purposes company can rely on the fact that entity a did not affirm the existence of a group within the meaning of section d of the exchange act in its schedule 13g and the absence of any other filings affirming the existence of a group from the economic owners of the shares referred to in entity a’s filing to conclude that the economic owners are not members of a group that constitutes an entity within the meaning of sec_1_382-3 even though the companies referred to in the filing may have overlapping officers or directors company will not be deemed to know that any of the economic owners of company stock referred to in entity a’s filing constitute an entity within the meaning of sec_1_382-3 merely because someone employed by company may know that one or more of the entities listed in the filings have overlapping officers or directors plr-117766-13 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely joanne m fay________ joanne m fay chief branch office of associate chief_counsel corporate
